Citation Nr: 1738095	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  16-44 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to an effective date earlier than April 7, 2011, for the grant of service connection for bilateral hearing loss.

3.  Entitlement to an effective date earlier than April 7, 2011, for the grant of service connection for tinnitus.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a major depressive disorder, to include as secondary to disability related to the Veteran's July 1979 VA surgery.

5.  Entitlement to compensation under 38 U.S.C. § 1151 for disability claimed as a result of July 9, 1979 VA medical treatment.




ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2013 rating decision issued by the RO in Houston, Texas.

The Veteran is unrepresented in this appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

A review of the Veteran's file, including the Veterans Appeals Control and Locator System (VACOLS), reveals that the Veteran has not submitted a substantive appeal as to the issues addressed in an April 2017 statement of the case, and those issues have not been certified to the Board.

The claims of entitlement to service connection for an acquired psychiatric 
disorder and entitlement to compensation under 38 U.S.C. § 1151 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's sleep apnea did not have its onset during the Veteran's active service and was not caused by his active service.

2.  No evidence prior to April 7, 2011, may be construed as a formal or informal claim of entitlement to service connection for bilateral hearing loss or tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for an effective date earlier than April 7, 2011, for the grant of service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5110, 5107(b) (West 2015); 38 C.F.R. §§ 3.114, 3.155, 3.157, 3.400 (2016).

3.  The criteria for an effective date earlier than April 7, 2011, for the grant of service connection for tinnitus have not been met.  38 U.S.C.A. §§ 5110, 5107(b) (West 2015); 38 C.F.R. §§ 3.114, 3.155, 3.157, 3.400 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Sleep apnea

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran seeks serve connection for sleep apnea.  The Veteran has provided little in the way or statements or argument supporting this claim.

The Veteran's service treatment records do not show any treatment, complaints, or diagnoses involving any sleep disorder.  His separation examination report, dated in March 1977, did not note any relevant symptoms or conditions.

Medical records indicate that the Veteran was diagnosed with sleep apnea in a private February 2011 polysomnography report.  

The Board finds that the claim must be denied.  The Veteran's service medical records do not show that he complained of, or was treated for, sleep apnea symptoms, and sleep apnea was not diagnosed during service.  Given the foregoing, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303 (a), (b). 

Following separation from service, the Veteran's sleep apnea was not diagnosed until 2011, which is more than 30 years following his active service.  Significantly, there is no competent evidence to show a relationship between sleep apnea and the Veteran's service.  The February 2011 private sleep study contained no information or suggestion that the Veteran's sleep apnea was related to his military service.

As noted, the Veteran has submitted little or no argument as to how his sleep apnea is related to his military service.  At any rate, the Veteran's assertion that his sleep apnea is related to his active service is not competent evidence.  Whether a layperson opinion as to a nexus or a diagnosis is competent evidence depends on the facts of the particular case.  One factor for consideration is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (providing an example in footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not competent to diagnose a form of cancer).  Another factor is whether the question can be answered by personal observation alone.  Layno v. Brown, 6 Vet. App. 465 (1994) (layperson is competent to report only that which the person observed).

Whether certain sleep symptoms are caused or related to sleep apnea is not a question that can be determined by mere observation and is not within the realm of knowledge of a layperson.  While the Veteran is competent to report sleep problems, the record does not demonstrate that the Veteran has any special training or acquired any medical expertise in diagnosing sleep disorders.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Therefore, the Board finds that the Veteran's opinion is not competent evidence, and therefore not probative of any issue in this case.

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

II.  Entitlement to an effective date earlier than April 7, 2011, for the grant of service connection for bilateral hearing loss and tinnitus.

Effective March 24, 2015, VA amended its regulations to require that all claims governed by VA's adjudication regulations be filed on a standard form.  The amendments also, inter alia, eliminate the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims to reopen.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014), codified as amended at 38 C.F.R. §§ 3.151, 3.155.  The amended regulations, however, apply only to claims filed on or after March 24, 2015.  Because the Veteran's claim was received by VA prior to that date, the former regulations apply.

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date upon receipt of new and material evidence after a final disallowance will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2).  If a claim is filed within one year after separation from service, service connection will be effective as of the day after separation.  38 C.F.R. § 3.400(b)(2).

In an April 2013 rating decision, the RO granted service connection for bilateral hearing loss and tinnitus, effective April 7, 2011.

The Board must consider whether any evidence of record prior to April 7, 2011, could serve as a formal or informal claim in order to entitle the Veteran to an earlier effective date for his bladder impairment.  In this regard, any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155.

In reviewing the evidence to determine whether any communication submitted by the Veteran indicated an attempt to apply for service connection for hearing loss or tinnitus, no document (or telephone contact) submitted prior to his April 7, 2011 claim reveals an intent to pursue a claim of entitlement to service connection for hearing loss or tinnitus.  The Board here observes that the Veteran has not referenced any documents or other evidence that would allow for an earlier effective date in this case.

Under 38 C.F.R. § 3.157, a VA report of examination or hospitalization, and evidence from a private physician or layman, will be accepted as an informal claim for benefits.  The provisions of 38 C.F.R. § 3.157 only apply, however, once a formal claim for compensation or pension has been allowed or compensation disallowed because the disability is not compensable.  Here, the Veteran's hearing loss and tinnitus claims were not pre-dated by an adjudication of the type cited in 38 C.F.R. § 3.157(b), and that regulation does not afford a basis for finding that a claim, be it formal or informal, of entitlement to service connection for hearing loss or tinnitus was of record earlier than April 7, 2011.  38 C.F.R. § 3.157; Crawford v. Brown, 5 Vet. App. 33 (1993).

In sum, the evidence of record provides no basis for an award of service connection for hearing loss or tinnitus prior to April 7, 2011.

Duties to Notify and Assist

VA provided the Veteran with 38 USCA § 5103(a)-compliant notice in March 2011, August 2011, December 2012, and March 2013.

The Board has considered whether the Veteran should be scheduled for a VA examination with a medical opinion regarding a possible relationship between sleep apnea and the Veteran's military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds, however, that such an examination is not necessary to decide this claim as the evidence of record contains sufficient competent medical evidence to decide the claim.  Further, the Board notes that the Veteran made no complaints related to sleep apnea during service.

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claims.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties, and there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).


ORDER

Service connection for sleep apnea is denied.

An effective date earlier than April 7, 2011, for the grant of service connection for bilateral hearing loss is denied.

An effective date earlier than April 7, 2011, for the grant of service connection for tinnitus is denied.


REMAND
 
The Veteran asserts that he has additional disability as a result of VA treatment involving surgery on July 9, 1979.  He asserts that he has residuals such as a painful scar and dry mouth that were caused by the removal of the second left branchial cleft cyst by a VA medical facility in July 1979.  The Board finds that the evidence of record does not contain sufficient competent medical evidence to decide the claim.  Based on the foregoing, the Board finds that a VA examination is warranted.

The Veteran further asserts, in part, that he has a psychiatric disability that is related to the additional disability from his July 1979 VA surgery.  As the entitlement to compensation under 38 U.S.C. § 1151 claim could impact his claim of service connection for psychiatric disability, the Board will defer adjudication at this time pending review by the AOJ.  Further, in order to more adequately address the Veteran's contentions and prevent piecemeal litigation, the Veteran's psychiatric claims have been combined.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate the Veteran's complete VA treatment records dated since August 24, 2016.

2.  The AOJ should ensure that a copy of the Veteran's consent form for his July 9, 1979 VA surgical procedure (removal of the second left branchial cleft cyst) is of record.

3.  Provide the Veteran a VA examination in connection with his claim for compensation under 38 U.S.C. § 1151 for disability claimed as a result of July 9, 1979 VA medical treatment.  Any and all studies, tests, and evaluations deemed necessary by the examiner must be performed.  The claims file must be made available to and be reviewed by the examiner. An explanation for all opinions expressed must be provided.

The examiner must provide the following opinions: 

(1) is at least as likely as not that the Veteran has an additional disability as a result of the July 1979 VA left cleft cyst surgery.

(2) if there is additional disability, is it at least as likely as not due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA; and

(3) if there is additional disability, is it at least as likely as not a reasonably foreseeable outcome of surgical treatment based upon the specific facts and circumstances of this Veteran's case.

4.  If, and only if, it is determined that the Veteran is entitled to compensation under 38 U.S.C. § 1151 for additional disability claimed as a result of July 9, 1979 VA medical treatment, the Veteran should be afforded a VA psychiatric examination.  The examiner must review the claims file and should note that review in the report.  Any indicated studies must be completed.  Following examination of the Veteran and review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a psychiatric disorder (a) is proximately due to or the result of the disability compensation under 38 U.S.C. § 1151, or (2) was aggravated (made permanently worse) by the claimed additional disability.

Full rationales for all requested opinions should be provided.

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If any of the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and the representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


